EXHIBIT 10.3

 

This instrument and the indebtedness evidenced hereby, and the rights and
remedies of the holders of this instrument, are subordinate in the manner and to
the extent set forth in that certain Subordination Agreement (Respecting Seller
Note and Earn Out Payments) (as the same may be amended, supplemented, restated
or otherwise modified from time to time in accordance with the provisions
thereof, the “Subordination Agreement”) dated as of April 5, 2019, by and among
Goedeker Television Co., Inc., a Missouri corporation, and Burnley Capital LLC,
a Delaware limited liability company, to the Senior Indebtedness (as defined in
the Subordination Agreement); and each holder of this instrument, by its
acceptance hereof, shall be bound by the provisions of the Subordination
Agreement.

 

This instrument and the indebtedness evidenced hereby, and the rights and
remedies of the holders of this instrument, are subordinate in the manner and to
the extent set forth in that certain Subordination Agreement (Respecting Seller
Note and Earn Out Payments) (as the same may be amended, supplemented, restated
or otherwise modified from time to time in accordance with the provisions
thereof, the “Subordination Agreement”) dated as of April 5, 2019, by and among
Goedeker Television Co., Inc., a Missouri corporation, and Small Business
Community Capital L.P., a Delaware limited liability company, to the Senior
Indebtedness (as defined in the Subordination Agreement); and each holder of
this instrument, by its acceptance hereof, shall be bound by the provisions of
the Subordination Agreement.

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR APPLICABLE STATE SECURITIES LAWS. THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT
AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF
COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD
PURSUANT TO RULE 144 UNDER SAID ACT.

 

1847 GOEDEKER INC.

 

9% SUBORDINATED PROMISSORY NOTE

 

US $4,100,000

______________April 5, 2019

 

FOR VALUE RECEIVED, 1847 Goedeker Inc., a Delaware corporation (the “Company”),
promises to pay to Steve Goedeker, in his capacity as the Sellers’
Representative (the “Holder”), the principal sum of Four Million, One Hundred
Thousand Dollars ($4,100,000.00) (the “Principal”) in lawful money of the United
States of America, with interest payable thereon at the rate of nine percent
(9%) per annum. The unpaid principal amount hereof and all accrued but unpaid
interest thereon shall be paid in full to the Holder on the fifth (5th)
anniversary of the date of this Note (the “Maturity Date”).

 

Capitalized terms used herein but not defined herein shall have the meaning
ascribed to them in that certain Asset Purchase Agreement, dated January 18,
2019 (the “Purchase Agreement”), among the Company, the Holder, Mike Goedeker
and Goedeker Television Co., Inc. (the “Seller”), pursuant to which the Company
acquired all or substantially all of the assets of the Seller.

 

  1

   



 

The following is a statement of the rights of the Holder of this Note and the
terms and conditions to which this Note is subject, and to which the Holder, by
acceptance of this Note, agrees:

 

1. Principal Repayment. The outstanding principal amount of this Note shall be
amortized on a five-year straight-line basis and payable quarterly in accordance
with the amortization schedule set forth on Exhibit A to this Note (the
“Amortization Schedule”) with all of the unpaid principal being fully paid on
the Maturity Date, unless this Note has been earlier redeemed. Notwithstanding
the foregoing, upon the sale of all or substantially all of the assets of the
Company or a sale by 1847 Holdings LLC to an unaffiliated third party of a
controlling interest in the Company (whether such sale takes place through a
merger, share exchange, stock sale or other structure), the unpaid principal
amount and all accrued but unpaid Interest thereon shall automatically become
due and payable and the proceeds of any such sale, after the payment of
obligations to the Senior Indebtedness, shall be first used to repay amounts due
under this Note.

 

2. Interest.

 

(a) Computation. Interest (the “Interest”) shall accrue on the unpaid principal
amount of this Note from the date hereof until such principal amount is repaid
in full at the rate of nine percent (9%) per annum. Interest shall be paid in
accordance with the Amortization Schedule with all unpaid Interest being paid on
the Maturity Date or the date of the redemption of this Note. All computations
of the Interest rate hereunder shall be made on the basis of a 360-day year of
twelve 30-day months. In the event that any Interest rate provided for herein
shall be determined to be unlawful, such Interest rate shall be computed at the
highest rate permitted by applicable law. Any payment by the Company of any
Interest amount in excess of that permitted by law shall be considered a
mistake, with the excess being applied to the principal of this Note without
prepayment premium or penalty.

 

(b) Taxes, Charges, and Expenses. The Company, at its own cost, shall report
interest income, if any, to the IRS and/or other applicable tax authorities and
to the Holder on a Form 1099-INT or other appropriate form in accordance with
applicable law. The Company shall bear sole responsibility for any costs or fees
in connection with the payment of Interest with respect to this Note, including,
but not limited to, wire transfer fees, bank check fees and escrow agent fees.

 

3. Redemption. The Company will have the right to redeem all or any portion of
the Note at any time prior to the Maturity Date without premium or penalty of
any kind. The redemption price will be payable in cash and is equal to the then
outstanding principal amount of this Note plus accrued but unpaid interest
thereon.

 

4. Events of Default. In the event that any of the following (each, an “Event of
Default”) shall occur:

 

  2

   



 

(a) Non-Payment. The Company shall default in the payment of the principal of,
or accrued interest on, this Note as and when the same shall become due and
payable, whether by acceleration or otherwise; or

 

(b) Default in Covenants. The Company shall default in any material manner in
the observance or performance of any covenants or agreements set forth in any of
the Transaction Documents; or

 

(c) Breach of Representations and Warranties. The Company materially breaches
any representation or warranty contained in the Transaction Documents; or

 

(d) Illegality of Note. Any court of competent jurisdiction issues an order
declaring the Note or any provision thereunder to be illegal;

 

(e) Cross Default. There occurs with respect to any Senior Indebtedness (as
defined below): (i) a default with respect to any payment obligation thereunder
that then entitles the holder thereof to declare such indebtedness to be due and
payable prior to its stated maturity, or (ii) any other default thereunder that
entitles, and has caused, the holder thereof to declare such indebtedness to be
due and payable prior to its stated maturity; or

 

(f) Bankruptcy. The Company shall: (i) admit in writing its inability to pay its
debts as they become due; (ii) apply for, consent to, or acquiesce in, the
appointment of a trustee, receiver, sequestrator or other custodian for the
Company or any of its property, or make a general assignment for the benefit of
creditors; (iii) in the absence of such application, consent or acquiesce in,
permit or suffer to exist the appointment of a trustee, receiver, sequestrator
or other custodian for the Company or for any part of its property; or (iv)
permit or suffer to exist the commencement of any bankruptcy, reorganization,
debt arrangement or other case or proceeding under any bankruptcy or insolvency
law, or any dissolution, winding up or liquidation proceeding, in respect of the
Company, and, if such case or proceeding is not commenced by the Company or
converted to a voluntary case, such case or proceeding shall be consented to or
acquiesced in by the Company or shall result in the entry of an order for
relief;

 

then, and so long as such Event of Default is continuing for a period of two (2)
business days in the case of non-payment under Section 4(a) or for a period of
thirty (30) calendar days in the case of events under Sections 4(b) through 4(d)
or for a period of five (5) calendar days in the case of an event under Section
4(e) (and the event which would constitute such Event of Default, if curable,
has not been cured), by written notice to the Company from the Holder, all
obligations of the Company under this Note shall be immediately due and payable
without presentment, demand, protest or any other action nor obligation of the
Holder of any kind, all of which are hereby expressly waived, and Holder may
exercise any other remedies the Holder may have at law or in equity. If an Event
of Default specified in Section 4(f) above occurs, the principal of, and accrued
interest on, the Note shall automatically, and without any declaration or other
action on the part of any Holder, become immediately due and payable.

 

5. Affirmative Covenants of the Company. The Company hereby agrees that, so long
as the Note remains outstanding and unpaid, or any other amount is owing to the
Holder hereunder, the Company will:

 

  3

   



 

(a) Corporate Existence and Qualification. Take the necessary steps to preserve
its corporate existence and its right to conduct business in all states in which
the nature of its business requires qualification to do business;

 

(b) Compliance with Law. Comply with the charter and bylaws or other
organizational or governing documents of the Company, and any law, treaty, rule
or regulation, or determination of an arbitrator or a court or other
governmental authority, in each case applicable to or binding upon the Company
or any of its property or to which each of the Company or any of its properties
is subject;

 

(c) Taxes. Duly pay and discharge all taxes or other claims, which might become
a lien upon any of its property except to the extent that any thereof are being
in good faith appropriately contested with adequate reserves provided therefor;

 

(d) Further Assurances. The Company shall execute and deliver any and all such
further documents and take any and all such other actions as may be reasonably
necessary or appropriate to carry out the intent and purposes of this Note and
to consummate the transactions contemplated herein.

 

6. Subordination.

 

(a) All claims of the Holder to principal, interest and any other amounts at any
time owed under this Note (collectively, “Junior Indebtedness”) is hereby
expressly subordinated in right of payment, as herein set forth, to the prior
payment in full of all Senior Indebtedness (as defined below). No payment under
Junior Indebtedness shall be made by the Company, nor shall the Holder exercise
any remedies under the Junior Indebtedness (including taking any legal action
(whether judicial or otherwise) to collect the Junior Indebtedness), if, at the
time of such payment, exercise or immediately after giving effect thereto, (i)
there shall exist any material “Default” or “Event of Default” under any
agreements governing any of the Senior Indebtedness or (ii) the maturity of any
of the Senior Indebtedness has been accelerated and such acceleration has not
been waived or such Senior Indebtedness has not been paid in full; provided,
however, that (x) in the event that the holder of any Senior Indebtedness
accelerates such Senior Indebtedness, then the Holder may accelerate the
indebtedness evidenced by this Note, and (y) if the Company is permitted under
the terms of the Senior Indebtedness to pay an amount due and owing under this
Note and fails to make such payment, then so long as the terms of the Senior
Indebtedness do not prohibit such action, the Holder may exercise its rights to
be paid such amount, but only such amount (and Holder shall not be permitted to
accelerate hereunder).

 

(b) Upon any payment or distribution of assets of the Company of any kind or
character, whether in cash, property or securities, to creditors upon any
dissolution or winding up or total or partial liquidation or reorganization of
the Company, whether voluntary or involuntary or in bankruptcy, insolvency,
receivership or other proceedings, all Senior Indebtedness of the Company shall
first be paid in full, or payment thereof provided for in money, before any
payment is made under Junior Indebtedness; and upon any such dissolution or
winding up or liquidation or reorganization, any distribution of assets of the
Company of any kind or character, whether in cash, property or securities, to
which the Holder as holder of the Junior Indebtedness would be entitled except
for the provisions hereof, shall be paid by the Company or by any receiver,
trustee in bankruptcy, liquidating trustee, agent or other person making such
payment or distribution, or by the Holder if received by Holder, directly to the
holder of the Senior Indebtedness, or its representatives, to the extent
necessary to pay all such Senior Indebtedness in full, in money, after giving
effect to any concurrent prepayment or distribution to or for the benefit of the
holders of such Senior Indebtedness, before any payment or distribution is made
to the Holder with respect to the Junior Indebtedness.

 

  4

   



 

(c) If the holders of the Senior Indebtedness in good faith believe Holder may
fail to timely file a proof of claim in any such proceeding, the holder(s) of
the Senior Indebtedness may do so for Holder.

 

(d) In the event that any payment or distribution of assets of the Company of
any kind or character, whether in cash, property or securities, prohibited by
the foregoing where the holder has actual knowledge of a Senior Indebtedness
payment default shall be received by the Holder before all the Senior
Indebtedness is paid in full, or provisions made for such payment, in accordance
with its terms, such payment or distribution shall be held for the benefit of,
and shall be paid over or delivered to, the holders of the Senior Indebtedness
or their representative or representatives, as their respective interests may
appear, for application to the payment of all the Senior Indebtedness remaining
unpaid to the extent necessary to pay all such Senior Indebtedness in full, in
money, in accordance with its terms, after giving effect to any concurrent
payment or distribution to or for the holders of such Senior Indebtedness.

 

(e) The provisions hereof are solely for the purpose of defining the relative
rights of the holders of the Senior Indebtedness on the one hand and the Holder
as holder of the Junior Indebtedness on the other hand, and nothing herein shall
impair, as between the Company and the Holder, the obligations of the Company
under the Junior Indebtedness, which are unconditional and absolute. With this
in mind, notwithstanding the other provisions of this Section 6, if and so long
as all documents governing the Senior Indebtedness permit one of the actions
restricted by this Section 6, the restriction shall be waived and the restricted
action permitted hereunder.

 

(f) No right of any present or future holder of any Senior Indebtedness to
enforce the subordination as herein provided shall at any time in any way be
prejudiced or impaired by any act or failure to act on the part of the Company
or any act or failure to act, in good faith, by any such holder of the Senior
Indebtedness, or any noncompliance by the Company with the terms, provisions and
covenants hereof, regardless of any knowledge thereof any holder of the Senior
Indebtedness may have or be otherwise charged with. Without in any way limiting
the generality of the foregoing, the holders of the Senior Indebtedness may, at
any time and from time to time, without the consent of or notice to the Holder,
without incurring responsibility to the Holder and without impairing or
releasing the subordination provided in this Note or the obligations hereunder
of the Holder to the holders of the Senior Indebtedness, do any one or more of
the following: (i) change the manner, place or terms of payment or extend the
time of payment of, or create, renew or alter, the Senior Indebtedness, or
otherwise amend or supplement in any manner the Senior Indebtedness or any
instrument evidencing the same or any agreement under which the Senior
Indebtedness is outstanding; (ii) sell, exchange, release or otherwise deal with
any property pledged, mortgaged or otherwise securing the Senior Indebtedness;
(iii) release any person liable or contingently liable in any manner for the
payment or collection of the Senior Indebtedness; and/or (iv) exercise or
refrain from exercising any rights against the Company or any other person.

 

  5

   



 

(g) Each holder of any Senior Indebtedness, whether such Senior Indebtedness was
created or acquired before or after the issuance of this Note, shall be entitled
to rely on the subordination provisions set forth in this Note.

 

(h) Notwithstanding the provisions of this Section 6, the Holder shall not be
charged with knowledge of the existence of facts which would prohibit the making
of any payments on the Junior Indebtedness unless and until the holder(s) of the
Senior Indebtedness or their representatives send written notice to Holder of
same.

 

(i) Subject to the payment in full of all the Senior Indebtedness, Holder as
holder of the Junior Indebtedness shall be subrogated to the rights of the
holders of the Senior Indebtedness to receive payments or distributions of
assets of the Company applicable to the Senior Indebtedness until the Senior
Indebtedness shall be paid in full.

 

(j) The Holder shall confirm (in writing) the above subordination provisions if
requested by any holder of the Senior Indebtedness, and shall execute and
deliver such additional subordination agreements, consistent with the foregoing
as any holder of Senior Indebtedness may require.

 

(k) For purposes hereof, “Senior Indebtedness” means, with respect to the
Company, all indebtedness of the Company, whether outstanding on the date of the
execution of this Note or thereafter created, to Burnley Capital and SBCC or one
or more of their respective affiliates; provided, however, that any term loan
included in the definition of Senior Indebtedness shall not exceed $1,500,000
and the $1,500,000 cap on any such term loan shall be decreased by any amounts
repaid to the term loan lender under the Company’s term loan with such lender.

 

7. Mutilated, Destroyed, Lost or Stolen Note. If this Note shall become
mutilated or defaced, or be destroyed, lost or stolen, the Company shall execute
and deliver a new note of like principal amount in exchange and substitution for
the mutilated or defaced Note, or in lieu of and in substitution for the
destroyed, lost or stolen Note. In the case of a mutilated or defaced Note, the
Holder shall surrender such Note to the Company. In the case of any destroyed,
lost or stolen Note, the Holder shall furnish to the Company: (i) evidence to
its satisfaction of the destruction, loss or theft of such Note and (ii) such
security or indemnity (which shall not include the posting of any bond) as may
be reasonably required by the Company to hold the Company harmless.

 

8. Waiver of Demand, Presentment, etc. The Company hereby expressly waives
demand and presentment for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, notice of acceleration or intent to accelerate,
bringing of suit and diligence in taking any action to collect amounts called
for hereunder and shall be directly and primarily liable for the payment of all
sums owing and to be owing hereunder, regardless of and without any notice,
diligence, act or omission as or with respect to the collection of any amount
called for hereunder. The Company agrees that, in the event of an Event of
Default, to reimburse the Holder for all reasonable costs and expenses
(including reasonable legal fees of one counsel) incurred in connection with the
enforcement and collection of this Note.

 

  6

   



 

9. Payment. All payments with respect to this Note shall be made in lawful money
of the United States of America, at the address of the Holder as of the date
hereof or as designated in writing by the Holder from time to time. The receipt
by the Holder of immediately available funds shall constitute a payment of
principal and interest hereunder and shall satisfy and discharge the liability
for principal and interest on this Note to the extent of the sum represented by
such payment. Payment shall be credited first to the accrued interest then due
and payable and the remainder applied to principal.

 

10. Assignment. The rights and obligations of the Company and the Holder of this
Note shall be binding upon, and inure to the benefit of, the successors and
permitted assigns of the parties hereto. To complete an assignment or transfer
this Note, the Holder shall deliver a completed and executed Form of Assignment
attached hereto as Exhibit B and surrender and deliver this Note, duly endorsed,
to the Company’s office or such other address which the Company shall designate,
upon receipt of which a new Note, in substantially the form of this Note (any
such new Note, a “New Note”), evidencing the portion of this Note so transferred
shall be issued to the transferee and a New Note evidencing the remaining
portion of this Note not so transferred, if any, shall be issued to the
transferring Holder. The acceptance of the New Note by the transferee thereof
shall be deemed the acceptance by such transferee of all of the rights and
obligations in respect of the New Note that the Holder has in respect of this
Note. Interest and principal are payable only to the registered Holder of this
Note set forth on the books and records of the Company.

 

11. Waiver and Amendment. Any provision of this Note, including, without
limitation, the due date hereof, and the observance of any term hereof, may be
amended, waived or modified (either generally or in a particular instance and
either retroactively or prospectively) only with the written consent of the
Company and the Holder.

 

12. Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
given in accordance with the provisions of the Purchase Agreement.

 

13. Governing Law and Arbitration. This Note shall be governed in all respects,
including validity, interpretation and effect, by the internal laws of the State
of Missouri. Any dispute shall be resolved by arbitration conducted in St. Louis
Missouri, in accordance with Chapter 435 of the Missouri Revised Statutes. The
provisions of this Section 13 shall survive the entry of any judgment, and will
not merge, or be deemed to have merged, into any judgment.

 

14. Headings. The descriptive headings contained in this Note are included for
convenience of reference only and will not affect in any way the meaning or
interpretation of this Note.

 

15. Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provisions shall be excluded from this
Note, and the balance of this Note shall be interpreted as if such provisions
were so excluded and shall be enforceable in accordance with its terms.

 

[Signature Page Follows]

 

  7

   



 

IN WITNESS WHEREOF, the undersigned have caused this Note to be issued as of the
date first above written.

 



  1847 GOEDEKER INC.          By: /s/ Robert D. Barry

 

Name:

Robert D. Barry     Title: Chief Financial Officer  



  



 

8

   



 

EXHIBIT A

 

Amortization Schedule

 

Quarterly payments begin on July 1, 2019 and shall be made on each July 1,
October 1 and January 1 and April 1 thereafter.

 

Quarter

 

 

Payment

 

 

Principal Paid

 

 

Interest Paid

 

 

Remaining Balance

 

1.

 

 

$ 256,832.49

 

 

$ 164,582.49

 

 

$ 92,250.00

 

 

$ 3,935,417.51

 

2.

 

 

$ 256,832.49

 

 

$ 168,285.60

 

 

$ 88,546.89

 

 

$ 3,767,131.91

 

3.

 

 

$ 256,832.49

 

 

$ 172,072.02

 

 

$ 84,760.47

 

 

$ 3,595,059.89

 

4.

 

 

$ 256,832.49

 

 

$ 175,943.64

 

 

$ 80,888.85

 

 

$ 3,419,116.25

 

5.

 

 

$ 256,832.49

 

 

$ 179,902.37

 

 

$ 76,930.12

 

 

$ 3,239,213.88

 

6.

 

 

$ 256,832.49

 

 

$ 183,950.18

 

 

$ 72,882.31

 

 

$ 3,055,263.70

 

7.

 

 

$ 256,832.49

 

 

$ 188,089.06

 

 

$ 68,743.43

 

 

$ 2,867,174.64

 

8.

 

 

$ 256,832.49

 

 

$ 192,321.06

 

 

$ 64,511.43

 

 

$ 2,674,853.58

 

9.

 

 

$ 256,832.49

 

 

$ 196,648.28

 

 

$ 60,184.21

 

 

$ 2,478,205.30

 

10.

 

 

$ 256,832.49

 

 

$ 201,072.87

 

 

$ 55,759.62

 

 

$ 2,277,132.43

 

11.

 

 

$ 256,832.49

 

 

$ 205,597.01

 

 

$ 51,235.48

 

 

$ 2,071,535.42

 

12.

 

 

$ 256,832.49

 

 

$ 210,222.94

 

 

$ 46,609.55

 

 

$ 1,861,312.48

 

13.

 

 

$ 256,832.49

 

 

$ 214,952.96

 

 

$ 41,879.53

 

 

$ 1,646,359.52

 

14.

 

 

$ 256,832.49

 

 

$ 219,789.40

 

 

$ 37,043.09

 

 

$ 1,426,570.12

 

15.

 

 

$ 256,832.49

 

 

$ 224,734.66

 

 

$ 32,097.83

 

 

$ 1,201,835.46

 

16.

 

 

$ 256,832.49

 

 

$ 229,791.19

 

 

$ 27,041.30

 

 

$ 972,044.27

 

17.

 

 

$ 256,832.49

 

 

$ 234,961.49

 

 

$ 21,871.00

 

 

$ 737,082.78

 

18.

 

 

$ 256,832.49

 

 

$ 240,248.13

 

 

$ 16,584.36

 

 

$ 496,834.65

 

19.

 

 

$ 256,832.49

 

 

$ 245,653.71

 

 

$ 11,178.78

 

 

$ 251,180.94

 

20.

 

 

$ 256,832.51

 

 

$ 251,180.94

 

 

$ 5,651.57

 

 

$ 0

 

Totals

 

 

$ 5,136,649.82

 

 

$ 4,100,000.00

 

 

$ 1,036,649.82

 

 

 

 

 

 

  9

   



 

EXHIBIT B

 

Form of Assignment

 

TO: 1847 Goedeker Inc.,

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
unto ___________________ (name), __________________________________________
(address), US$____________ of 9% Subordinated Promissory Note (“Note”) of 1847
Goedeker Inc. (the “Company”), including any and all accrued and unpaid interest
owing thereon, registered in the name of the undersigned on the records of the
Company represented by the within certificate, and irrevocably appoints
___________________ the attorney of the undersigned to transfer the said
securities on the books or register with full power of substitution.

 

DATED this ________ day of, __________________, 20 ____.

 

 

 

 

(Signature of Registered Note Holder)

 

   

 

 

 

(Print name of Registered Note Holder)

 

 

Instructions:

 



1. Signature of Holder must be the signature of the person appearing on the face
of the Note.

 

 

2. If the transfer of Note is signed by a trustee, executor, administrator,
curator, guardian, attorney, officer of a corporation or any person acting in a
fiduciary or representative capacity, the certificate must be accompanied by
evidence of authority to sign satisfactory to the Company.



 

 



10



  